DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/389,428, now US Patent no. 10,716,545, filed 22 December 2016.

Information Disclosure Statement
The information disclosure statements filed 12 October 2021, 19 July 2021, 5 April 2021, 19 January 2021, and 10 August 2020 have been considered.

Response to Amendment
The preliminary amendment filed 9 September 2020 has been acknowledged.  Claims 20-39 are pending, wherein claims 20-39 are new.

Claim Objections
Claims 20-39 are objected to because of the following informalities:  the claims are missing status identifiers indicating if the claims are new, originally presented, or amended.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20, 21, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because ineligible subject matter pertaining to human tissue.  Claims 20, 21, and 27 recite a system determining tissue of a first type, wherein the tissue may be an eye or fetal tissue, wherein it appears that the limitations are positively recited as necessary structure of the system.  This is impermissible since the courts have held that human organisms including tissue and body parts may not be claimed structure of the invention.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 20, 21, 23, 26-32, 34, 35, and 38 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vitek et al. (US Publication no. 2006/0058671 – disclosed by Applicant).
In regard to claim 20 and 34, Vitek is directed to an ultrasound system and method that obtains an image of target tissue and tissue to be protected from ultrasound energy to provide a treatment plan (para 30; N.B. the tissue to be protected is considered to comprise tissue of the first type and the target tissue is considered to comprise tissue not of a first type).  In dealing with ultrasound energy delivered to the tissue, Vitek et al. is considered to be concerned with solving a similar problem as the 
Vitek et al. is considered to substantially describe a solution to the heating hazards in sensitive tissue created by ultrasound, though Vitek et al. is directed toward delivering ultrasound energy for the intention of treating tissue such as for coagulation, ablation, heating etc (para 19) instead of imaging.  This difference is considered to amount to an intended use of the ultrasound energy, as it is recognized that ultrasound 
In regard to claims 21 and 35, Vitek et al. teach that a sensitive region may include the eye (para 30).  This limitation is considered a recitation of intended use in an environment in which the ultrasound system may be used.  The limitation as it pertains to human tissue cannot form a structural element or requirement of the system as claimed, and therefore fails to further limit the structure of the invention.  Instead, the structure of the disclosed prior art must merely be capable of use for eye tissue, wherein the Examiner contends that the disclosure of Vitek et al. is capable of such use.
In regard to claim 23, Vitek et al. is considered to suggest the invention as claimed, however does not teach acquisition of an image with low resolution compared to the resolution of typical diagnostic imaging.  However as the present specification only presents this limitation to be critical in order to speed up processing times, the limitation is considered obvious to one of ordinary skill in the art as routine optimization to expedite planning/treatment process.
In regard to claim 26, Vitek et al. begins by producing ultrasound signals with a transmit power level that is safe for sensitive tissues and to allow the transmit power level to be increased if the processor determines that the tissue being imaged is not sensitive tissue (para 37-39).

In regard to claims 28, 29, and 38, Vitek et al. confirms that ultrasound energy delivered to a sensitive region is safe for application in the sensitive region (para 38-39).  Vitek et al. does this by determining if the energy intensity is below a prescribed safety threshold.  Setting an alarm or alert when this parameter exceeds this threshold is considered to have been obvious to one of ordinary skill in the art since it would only require routine skill and yield a known and predictable result.  The modification in this manner would provide the benefit of alerting a user when the energy intensity emitted by the transducer is unacceptable for a particular tissue region.
In regard to claims 30 and 31, Vitek et al. is configured to reduce the amplitude, phase, or combination of respective transducer elements to ensure that energy at regions of the first type of tissue are below a safety level and that regions of tissue not of the first type are at or above the prescribed threshold (para 23 and 24).  The amplitude and phase are considered parameters synonymous to voltage and duty-cycle.
.

Claims 22, 33, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (US Publication no. 2006/0058671 – disclosed by Applicant) in view of Levien et al. (US Patent no. 9,320,427 – disclosed by Applicant).	In regard to claims 22, 33, 36, and 39, Vitek et al. is considered to teach that ultrasound energy may pose hazardous to certain areas of sensitive tissue, wherein Vitek et al. suggest that the eye is sensitive to ultrasound (para 30).  However, does teach using ultrasound to image the eye.  Though it is considered that the recitation of applying ultrasound for imaging the eye is an intended use of the ultrasound signals.  Levien et al. teaches that ultrasound is useful for imaging the eye to assessing thickness of certain anatomical features such as the cornea, epilthelia, bowman’s layer, etc (col 1 lines 44-67).  Levien et al. acquires the ultrasound from an ultrasound probe that creates echoes in the eye tissue (col 7 lines 63-67 and col 17 lines 47-64).  Additionally, Levien et al. teach that a camera may be part of the ultrasound device to provide an image of the eye (col 10 lines 8-34).  In view of this, modification of the ultrasound techniques of the cited prior art for use to image the eye or ophthalmic tissue is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification would a variation of the intended use of the imaging modality within a similar field of endeavor.

Claims 24, 25, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (US Publication no. 2006/0058671 – disclosed by Applicant) in view of Vray et al. (US Publication no. 2011/0105899).
In regard to claims 24 and 37, Vitek et al. is considered to describe the invention as claimed including constructing a treatment plan to identify the tissue of the first type and tissue not of the first type.  However the treatment plan involves visual inspection by a clinician or thermal imaging.  Vitek et al. does not teach that the tissue of the first type is identified by comparing the image with or more ultrasound images of the tissue.  Vray et al. describes a method of using imaging, wherein it is necessary to obtain knowledge about the anatomical site to be treated (para 2).  One technique described by Vray et al. for obtaining knowledge about the anatomy of the treatment site includes comparing an image of the site with a reference image (para 21).  This is helpful in situations to track movement of the treatment site.  Modifying the treatment plan of Vitek et al. to include an automated process to determine the tissue of the first type in an image by comparing images to reference images is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Vray et al. teach that this technique was known for obtaining information such as location or movement of anatomy while planning a treatment.
In regard to claim 25, Vitek et al. is considered to describe the invention as claimed including constructing a treatment plan to identify the tissue of the first type and tissue not of the first type.  However the treatment plan involves visual inspection by a clinician or thermal imaging.  Vitek et al. does not teach that the tissue of the first type is identified by analyzing for brightness or one or more curves of the anatomy in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,716,545. Although the claims at issue are not identical, they are not patentably distinct from each other the scope of the ‘545 patent recites features that overlap the scope and anticipate the present invention.
Claim 1 of US Patent no. 10,716,545:
Claim 20 of the present invention:
An ultrasound imaging system comprising: an image processor that is configured to produce an image of tissue being examined from received ultrasound signals; and a processor that is configured to: begin imaging by producing ultrasound signals that are safe for sensitive tissues; analyze the image to determine if the tissue being imaged is sensitive tissue; in response to determining that the tissue being imaged is sensitive tissue confirm that the energy delivered by the ultrasound imaging system is safe for imaging such sensitive tissue; and in response to determining that the tissue being imaged is not sensitive tissue increase the transmit power level of the ultrasound signals.
An ultrasound imaging system comprising: an image processor configured to produce an image of tissue being examined; and a processor that is configured to: produce ultrasound signals; determine if the tissue is of a first type; and if the tissue is of the first type, determine that energy delivered by the ultrasound signals is safe for imaging the tissue; or if the tissue is not of the first type, increase a transmit power level of the ultrasound signals.

	The language in bold highlights the overlap in scope.  The ‘545 recites each and every feature of the present invention in both functional and structural aspects.  The language employed by the ‘545, in its narrower context of sensitive tissue, is considered to read on the broader recitation of the presently claimed “tissue of the first type”.  In addition, the ‘545 patent provides the same function of treating the sensitive tissue by confirming that the ultrasound signals are safe for such tissue, and if the tissue is not sensitive tissue, increasing the power level of the ultrasound signal.  Similar overlap is found in claim 12 of the “545 patent over claim 34 of the present invention, as well as in the limitations of the dependent claims.  In view of this, the invention are not considered mutually exclusive or patentably distinct.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.